Citation Nr: 0305971	
Decision Date: 03/28/03    Archive Date: 04/08/03	

DOCKET NO.  97-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979 and 49 days of active duty for training in 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board previously remanded the appeal 
in March 1998.  


FINDING OF FACT

The veteran did not have headaches during active service, 
headaches are not related to active service, and the 
veteran's headaches are not etiologically related to his 
service-connected Reiter's syndrome.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated during active 
service and are not proximately due to or the result of, or 
been chronically worsened by, service-connected disability.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and multiple supplemental 
statements of the case as well as a February 2003 letter 
informing them regarding evidentiary development under the 
VCAA, the governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
and the reason for the denial of the claim.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been afforded multiple VA examinations, and 
treatment records and service medical records have been 
obtained.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1131.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen.  Service 
connection has been established for Reiter's syndrome to 
include symptoms of skin lesions, sacroiliac pain, and neck 
pain, evaluated as 40 percent disabling.  

Service medical records are silent for complaint, finding, or 
treatment for any headaches.  The report of a December 1983 
service examination does not reflect any complaint or finding 
regarding any headaches.  

The reports of March 1991 and October 1993 VA examinations 
and 1993 and 1994 VA treatment records reflect no complaint, 
finding, or treatment for headaches.

The first competent medical evidence reflecting the veteran's 
complaints for headaches is a January 1995 VA treatment 
record.  A February 1995 VA treatment record reflects an 
assessment of probable tension headaches.  April and August 
1995 VA treatment records reflect assessments of post-
traumatic stress headaches, indicating that the veteran had 
sustained trauma in 1979.  

The report of an April 1999 VA neurology examination reflects 
that the veteran's claims file and extensive records were 
reviewed.  It indicates that the veteran reported that his 
headache had been present since 1978, but were more frequent 
now.  The diagnoses included fairly classic tension 
headaches.  The examiner indicated that there appeared to be 
no correlation or connection to the veteran's Reiter's 
disease and the headache was a separate entity.  The headache 
did not appear to be a classic vascular headache, but 
appeared to be tension and therefore, the diagnosis was 
tension headaches.

Although, beginning in 1995, the veteran reported a traumatic 
injury, and that he has had headaches since either 1979 or 
1978, all medical records prior to 1995 are silent for 
complaint, finding, or treatment with respect to headaches.  
These records include reports of 1983, 1991 and 1993 
examinations, during which time the veteran's complaints were 
recorded.  These examination reports reflect that the veteran 
did not complain of any headaches at those times.  Although 
the veteran currently reports that he has had headaches since 
his time in active service, the Board believes that reports 
made by the veteran more contemporaneous in time to his 
active service are of greater probative value than his 
current best recollection as to when his headaches started.  
Therefore, the Board finds that a preponderance of the 
evidence supports a finding that the veteran did not have 
headaches prior to 1995.  There is no competent medical 
evidence that indicates that the veteran's headaches existed 
during his active service or his active duty for training and 
there is competent medical evidence that indicates that there 
were no findings relating to headaches prior to 1995.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran's currently manifested headaches 
existed prior to 1995.  

The only competent medical evidence associating the veteran's 
currently manifested headaches with his active service is 
competent medical evidence indicating that his headaches are 
post-traumatic in nature.  However, the competent medical 
evidence finding that his headaches are post-traumatic in 
nature were based upon the veteran's reports, in 1995, that 
he had had headaches since 1979 and, as set forth above, the 
Board has concluded that the veteran's reports more 
contemporaneous in nature to his active service are of 
greater probative value than his reports beginning in 1995 
that his headaches had existed since 1979.  Further, there is 
competent medical evidence that is based upon a complete 
review of the veteran's record that concludes that the 
veteran's currently manifested headaches are tension in 
nature.  

On the basis of the above analysis the Board concludes that 
the competent medical evidence concluding that the veteran's 
headaches are post-traumatic in nature is of very limited 
probative value because it is based upon an assumption that a 
preponderance of the evidence has been found to be against, 
i.e., a preponderance of the evidence is against the 
conclusion that the veteran has experienced headaches from 
1979 until 1995.  The Board will also accord greater 
probative weight to the 1999 examination report where the 
examiner had the opportunity to review the veteran's complete 
medical record in reaching the conclusion that the veteran 
has tension headaches.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently has 
headaches that are related to his active service.

The veteran has asserted that his headaches are related to, 
and caused by, his service-connected Reiter's syndrome.  
There is no competent medical evidence that would support the 
conclusion that the veteran's headaches are related to his 
Reiter's syndrome.  The veteran is not qualified, as a lay 
person, to offer a medical diagnosis or etiology.  Therefore, 
his opinion regarding the etiology of his headaches is of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is competent medical evidence indicating that 
the veteran's headaches have no etiological relationship with 
his service-connected Reiter's syndrome and are a separate 
entity.  Therefore, a preponderance of the evidence is 
against a finding that the veteran's service-connected 
Reiter's syndrome has caused or chronically worsened his 
headaches.  

On the basis of the above analysis a preponderance of the 
evidence is against a finding that the veteran's currently 
manifested headaches existed during his active service or 
inactive duty training or are related thereto, and a 
preponderance of the evidence is against a finding that his 
currently manifested headaches are proximately due to or have 
been chronically worsened by service-connected disability.  


ORDER

Service connection for headaches is denied.  



____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

